EXHIBIT (10.18)(ii)

 

AMENDMENT NO. 1 TO

ECOLAB INC.

CHANGE IN CONTROL SEVERANCE COMPENSATION POLICY

(as Amended and Restated Effective as of February 26, 2010)

 

WHEREAS, Ecolab Inc. (the “Company”) adopted an amended and restated Change in
Control Severance Compensation Policy (the “Policy”) effective as of
February 26, 2010; and

 

WHEREAS, the Company wishes to adopt a change to the Policy to provide for the
exclusion of newly-elected officers that are also covered by a similar plan from
participating and the coverage of such officers under the Policy upon the
termination or expiration of such similar plan;

 

NOW THEREFORE, pursuant to the amending power reserved to the Company’s Board of
Directors by Section 8.2 of the Policy, the Board of Directors adopted this
Amendment No. 1 to the Policy on the 27th day of October, 2011.

 

Section 1

 

Section 3.1 is amended and restated to insert the following definition as a new
subsection (j) and to adjust the current subsections (j) through (t) to
accommodate the addition of such new subsection (j):

 

(j)                                     “Existing Agreement” means an
employment, severance, change in control or other similar agreement not governed
by this Policy (other than a stock option or restricted stock agreement or other
form of participation document entered into pursuant to an Employer-sponsored
plan which may incidentally refer to accelerated vesting or accelerated payment
upon a change in control (as defined in such separate plan or document)) with
the Company or a Subsidiary which becomes operative upon the occurrence of a
change in control of the Company or such Subsidiary (as defined in such
agreement) and which agreement is still in effect.  An Existing Agreement shall
include any such agreement entered into prior to an entity becoming a Subsidiary
and pursuant to which a change in control of the Subsidiary has already
occurred.

 

Section 2

 

The definition of “Participant” under Section 3.1(o) is amended and restated in
its entirety to the following:

 

(o)                                 “Participant” means an Executive who meets
the eligibility requirements of Article IV hereof.

 

--------------------------------------------------------------------------------


 

Section 3

 

Section 4.1 is amended and restated to read as follows:

 

Section 4.1                                      Participation.  Each person who
is an Executive on the Effective Date shall be a Participant on the Effective
Date.  Thereafter, each other person who becomes an Executive prior to both
(a) a Change in Control and (b), unless specifically provided for by the Board
at the time a Participant is elected as an Executive, the date a notice of
termination of the Policy is provided under Section 8.1(a), shall automatically
become a Participant on the day on which such person becomes an Executive. 
Notwithstanding the foregoing, however, no Executive shall be a Participant if
such person is a party to an Existing Agreement.  If an Executive is not
eligible to become a Participant on the date such person would otherwise be so
entitled solely because the person has entered into and is subject to an
Existing Agreement, such person shall automatically become a Participant upon
the termination or expiration of such Existing Agreement.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Amendment No. 1 this 5th day
of January, 2012.

 

 

ECOLAB INC.

 

 

 

 

 

 

 

By:

/s/Steven L. Fritze

 

 

 

 

Name:

Steven L. Fritze

 

 

 

 

Title:

Chief Financial Officer

 

 

Attest:

 

 

/s/James J. Seifert

 

 

 

Name:

James J. Seifert

 

 

 

 

Title:

General Counsel and Secretary

 

 

3

--------------------------------------------------------------------------------